Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                Nos. 3D20-1566, 3D20-1569, 3D20-1570
                      Lower Tribunal No. 17-1358
                         ________________


                Amersham Enterprises, Inc., et al.,
                                 Appellants,

                                     vs.

                           Carlos Hakim-Daccach,
                                  Appellee.

     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

      Greenberg Traurig, P.A., and Elliot H. Scherker, Brigid F. Cech
Samole, Humberto H. Ocariz, James E. Gillenwater, and Bethany J. M.
Pandher, Reed Smith LLP, and Edward M. Mullins, and Cristina Cardenas,
Latham & Watkins LLP, and Eric F. Leon, and Jason C. Hegt (New York,
NY), Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, and David B.
Levin (Fort Lauderdale), and Spencer Leach (Orlando), Fishman Haygood,
L.L.P., and Kerry J. Miller (New Orleans, LA), for appellants.

     Sequor Law, P.A., and Edward H. Davis, Jr., Arnoldo B. Lacayo,
Amanda E. Finley, and Christopher A. Noel, Waldman Barnett, P.L., and
Glen H. Waldman, for appellee.

Before HENDON, MILLER, and BOKOR, JJ.
        MILLER, J.

        Appellants, Jorge Hakim-Tawil, Arkata Investment, Inc., Ukiah

International Corp., Leinster Garden Assets, Inc., Amersham Enterprises,

Inc., Gyptec, S.A. (now known as Violet Investment Corp., S.A. En

Liquidacion), Knauf Distribuidora, S.A.S., and Knauf de Colombia, S.A.S.

(formally known as Logistics and Technical Services, S.A.S), nonresident

defendants in an action brought by appellee, Dr. Carlos Hakim-Daccach, in

the circuit court, challenge the denial of their respective motions to dismiss

for lack of personal jurisdiction. The same appellants, along with Knauf

International GmbH, challenge the denial of their motions to dismiss for

forum non conveniens. 1 For the reasons that follow, we affirm the order

under review.

                                BACKGROUND

        This proceeding traces its origins to a family dispute over Dr. Hakim-

Daccach’s ownership interests in certain foreign corporations. Mr. Hakim-

Tawil is Dr. Hakim-Daccach’s cousin.         He is a Colombian national and

resident, while Arkata, Ukiah, Leinster, and Amersham are Panamanian

companies, Gyptec, Knauf Distribuidora, and Knauf de Colombia are

Colombian entities, and Knauf International is a German company.


1
    We summarily reject all other contentions of error.

                                        2
      Distilled to its essence, the operative complaint alleges Mr. Hakim-

Tawil fraudulently divested Dr. Hakim-Daccach of his one-third interest in

Arkata and Ukiah, the former ninety-nine percent owners of Gyptec, a now

liquidated company, by fraudulently canceling his share certificates and

reissuing them to other entities. 2 His claims of ownership have been litigated

in various tribunals in Panama and Colombia for over a decade.

      The facts giving rise to this dispute are succinctly set forth in our earlier

opinion, Gyptec, S.A. v. Hakim-Daccach, 299 So. 3d 481 (Fla. 3d DCA

2020), where we affirmed the imposition of a mandatory injunction involving

certain funds derived from the liquidation sale of Gyptec. A portion of those

funds remain escrowed in the Miami branch of Banco de Bogotá, S.A. As

salient here,

      Dr. Hakim, a Florida resident and U.S. citizen, personally loaned
      $300,000 to his two cousins, Alejandro and Jorge Tawil. When
      the cousins failed to repay him, Dr. Hakim and his cousins made
      oral agreements to convert Dr. Hakim’s outstanding loan into
      equity in the Colombian corporation, Gyptec, a company started
      by the Tawils and owned by two other Panamanian companies
      [Ukiah and Arkata]. Dr. Hakim alleges that he eventually
      acquired a one-third equity interest in Gyptec. There is no
      documentation to substantiate these alleged capital contributions
      or agreements, as everything was apparently done by oral
      agreement.



2
 Dr. Hakim-Daccach further alleges he directly owned ten shares in Gyptec,
amounting to a less than one percent interest.

                                        3
     Dr. Hakim alleges that sometime in 2004 he gave his bearer
     bonds (or share certificates, representing 1000 shares each and
     his one-third interest) to his cousin, Jorge, to hold them for him
     as a fiduciary. In 2008, Dr. Hakim requested the return of the
     shares, but Jorge did not return the shares/certificates. In 2009,
     Dr. Hakim entered into a stock purchase agreement with Jorge,
     which document indicated that Dr. Hakim was a one-third owner
     of the company. This agreement was voided by a Colombian
     arbitration panel in 2011 (the “Arbitral Award”), which found the
     agreement null and void because Appellants 3 improperly
     assigned the agreement and defaulted.             The Colombian
     arbitration panel found, however, that Dr. Hakim had an
     undisputed 33.33% ownership. The arbitration panel directed
     that Dr. Hakim be restored his “four shares,” representing his
     one-third interest. 4 Tawil did not comply with the Arbitral Award,
     leading Dr. Hakim to litigate further in both Colombia and
     Panama, all of which concluded in Dr. Hakim’s favor as to his
     one-third ownership interest.

     In 2015, Gyptec sold its assets and operations to Knauf GmBH
     and its subsidiaries, without notice to Dr. Hakim. After doing its
     due diligence on Gyptec, however, Knauf required Gyptec to
     place $40 million of the purchase price into a restricted escrow
     account, and required $20 million of that to account for Dr.
     Hakim’s one-third interest should his ownership claim prove
     valid. Those funds are held in escrow in Banco de Bogota’s
     Miami branch.

     . . . Dr. Hakim continues to allege that he owns one-third of
     Gyptec as a result of his and his father’s significant monetary
     investments in that company, and that the Appellants have
     deprived him of his ownership interest. Dr. Hakim initially filed in
     federal court, and eventually the cause was remanded to state
     circuit court as a constructive trust claim.

3
  The appellants in the previous case were Mr. Hakim-Tawil, Arkata, Ukiah,
Leinster, Amersham, and Gyptec.
4
  The Bogota Superior Tribunal affirmed this award, rendering it both final
and nonappealable. The Supreme Court of Panama and the Panamanian
Circuit Court subsequently granted recognition and enforcement.

                                      4
      During the pendency of this case, Appellants transferred
      approximately $30 million of the escrow funds to offshore
      accounts in Panama and Colombia. Dr. Hakim immediately
      moved for a mandatory injunction to compel the return of the
      escrow funds pending determination of Dr. Hakim’s ownership
      and entitlement, and a prohibitory injunction against further
      fraudulent transfers and dissipation of the escrow funds. After a
      lengthy evidentiary hearing, the trial court found that there was
      probable danger of dissipation of the Florida escrow funds, citing
      evidence of the Appellants transferring those specific, identifiable
      funds at issue in this case out of Florida without notice to the
      court or other parties to this case.

Id. at 482–83.

      In addition to these facts, Dr. Hakim-Daccach alleges that, after the

Arbitral Award was issued, Mr. Hakim-Tawil created or acquired two new

Panamanian entities, Leinster and Amersham, canceled Dr. Hakim-

Daccach’s original share certificates, and reissued certificates to the two new

entities.   These share certificates purportedly represented Dr. Hakim-

Daccach’s indirect one-third ownership interest in Gyptec. 5

      In the current version of the complaint, Dr. Hakim-Daccach has alleged

numerous torts, including conspiracy, fraudulent transfer, breach of fiduciary

duty, aiding and abetting breach of fiduciary duty, conversion, fraud, and

aiding and abetting fraud. After the complaint was filed, all appellants, save



5
 The original share certificates represented Dr. Hakim-Daccach’s one-third
ownership in Arkata and Ukiah. Because these Panamanian entities owned
over 99% of Gyptec, Dr. Hakim-Daccach claims to own 33.33% of Gyptec.

                                       5
Knauf International, 6 sought dismissal, contending the jurisdictional

allegations in the complaint were insufficient to withstand scrutiny. The same

defendants, along with Knauf International, further sought dismissal on forum

non conveniens grounds. The trial court conducted an extensive evidentiary

hearing and, ultimately, denied all motions. The instant appeal ensued.

      During the pendency of this appeal, Dr. Hakim-Daccach, Banco de

Bogota, S.A., and Fiduciaria Bogota, S.A., the Colombian financial entity

acting as a trustee, reached a settlement. Meanwhile, the Knauf entities

proceeded to trial, at the conclusion of which a jury returned a verdict

awarding damages to Dr. Hakim-Daccach in the amount of $19,500,000.00.

That award of damages is the subject of a separate, pending appeal.

                                 ANALYSIS

                           Personal Jurisdiction

Standard of Review

     Although we ordinarily conduct a de novo review of the denial of

jurisdictional motions, Castillo v. Concepto Uno of Miami, Inc., 193 So. 3d


6
  Establishing general jurisdiction as to one co-conspirator does not dispense
with the requirement to demonstrate any co-conspirator committed an overt
act in furtherance of the conspiracy in the forum state. See Matthews v.
Brookstone Stores, Inc., 469 F. Supp. 2d 1056, 1068 (S.D. Ala. 2007)
(“[P]laintiff’s contention that the propriety of general jurisdiction over
Brookstone Stores somehow dispenses with the need for any ‘overt act’ in
Alabama by any alleged conspirator is misguided.”).

                                      6
57, 59 (Fla. 3d DCA 2016), “[w]here the trial court’s decision [was] based on

live testimony,” we defer to the “trial court’s determination as to the credibility

of witnesses.” Highland Stucco & Lime Prods., Inc. v. Oronato, 259 So. 3d

944, 947 (Fla. 3d DCA 2018).

Two-Prong Jurisdictional Inquiry

     In the seminal case of Venetian Salami Co. v. Parthenais, the Florida

Supreme Court articulated a two-prong inquiry for determining whether the

exercise of jurisdiction over a nonresident defendant is proper. 554 So. 2d

499 (Fla. 1989). The initial inquiry is whether “the complaint alleges sufficient

jurisdictional facts to bring the action within the ambit of [Florida’s long-arm]

statute; and if it does, the next inquiry is whether sufficient ‘minimum

contacts’ are demonstrated to satisfy due process requirements.” Id. at 502

(quoting Unger v. Publisher Entry Serv., Inc., 513 So. 2d 674, 675 (Fla. 5th

DCA 1987)).

     The first prong is governed by Florida’s long-arm statute, section

48.193, Florida Statutes (2021), which “bestows broad jurisdiction on Florida

courts.” Execu–Tech Bus. Sys., Inc. v. New Oji Paper Co., 752 So. 2d 582,

584 (Fla. 2000). The second prong is constitutional, thus, “controlled by

United States Supreme Court precedent interpreting the Due Process

Clause and imposes a more restrictive requirement.” Id. To satisfy due



                                        7
process, “[a] court can exercise personal jurisdiction only if the foreign

corporation maintains ‘certain minimum contacts with [the forum state] such

that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.’” Id. (second alteration in original) (quoting Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945)).              In this regard, “the

defendant’s conduct and connection with the forum State [must be] such that

he [or she] should reasonably anticipate being haled into court there.” World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

Florida’s Long-Arm Statute

     Under Florida’s long-arm statute, a plaintiff may establish general or

specific jurisdiction. “Specific jurisdiction . . . depends on an ‘affiliatio[n]

between the forum and the underlying controversy,’ principally, activity or an

occurrence that takes place in the forum State and is therefore subject to the

State’s regulation.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011) (alteration in original) (quoting Arthur T. von Mehren &

Donald T. Trautman, Jurisdiction to Adjudicate: A Suggested Analysis, 79

Harv. L. Rev. 1121, 1136 (1966)).

     In the instant case, relying upon alleged conspiratorial and tortious

conduct directed at Florida, along with certain business activities, the trial

court found it could lawfully exercise specific jurisdiction over the



                                        8
jurisdictional defendants pursuant to section 48.193(1)(a) of the long-arm

statute. On appeal, the jurisdictional defendants assert that Dr. Hakim-

Daccah failed to adequately allege any connexity between the allegations of

wrongdoing and Florida.        Because it is dispositive, we confine our

examination to tort-based specific long-arm jurisdiction.

Tort-Based Specific Long-Arm Jurisdiction

     Section 48.193(1)(a), Florida Statutes, provides, in pertinent part:

      A person, whether or not a citizen or resident of this state, who
      personally or through an agent does any of the acts enumerated
      in this subsection thereby submits himself or herself and, if he or
      she is a natural person, his or her personal representative to the
      jurisdiction of the courts of this state for any cause of action
      arising from any of the following acts:

      ....

      2. Committing a tortious act within this state.

Because Florida does not recognize an independent cause of action for civil

conspiracy, a party asserting conspiracy jurisdiction under this section of the

long-arm statute must allege that the underlying conspiratorial acts occurred

within the state. See Tejera v. Lincoln Lending Servs., LLC, 271 So. 3d 97,

103 (Fla. 3d DCA 2019); see also Casita, L.P. v. Maplewood Equity Partners

L.P., 960 So. 2d 854, 857 (Fla. 3d DCA 2007) (“The [long-arm] statute

expressly requires that the tort be committed in Florida.”). In this context,

this court has held that “a tort claim ‘is deemed to have accrued where the


                                      9
last event necessary to make the defendant liable for the tort took place.’”

Envases Venezolanos, S.A. v. Collazo, 559 So. 2d 651, 652 (Fla. 3d DCA

1990) (quoting Tucker v. Fianson, 484 So. 2d 1370, 1371 (Fla. 3d DCA

1986)).

      Here, the jurisdictional defendants correctly assert the core allegations

of the initial fraud concern the cancellation and later reissuance of the share

certificates. These particular acts were perpetrated by foreign domiciliaries

abroad. The operative complaint, however, contains much more expansive

allegations concerning the continuation of the conspiracy and the later

misuse of the escrow account within the State of Florida. Thus, a closer

examination is required.

      It is well-settled that the mere maintenance of an escrow or bank

account, without more, is insufficient to justify the exercise of personal

jurisdiction over a nonresident. See Meraki Invs., Ltd. v. Unit 1805 Inc., 319

So. 3d 718, 721 (Fla. 3d DCA 2021) (“[Appellee]’s maintenance of a bank

account is insufficient to confer the trial court with general personal

jurisdiction.”); La Reunion Française, S.A. v. La Costeña, 818 So. 2d 657,

659 (Fla. 3d DCA 2002) (“The only possible connection between this policy

and Florida was the Honduran insurance broker’s maintenance of a Florida

bank account . . . . That contact is too tenuous to support an assertion of



                                      10
jurisdiction.”); Taylor v. Gutierrez, 129 So. 3d 415, 420 (Fla. 3d DCA 2013)

(holding that maintenance of a Florida bank account was insufficient to allow

the exercise of personal jurisdiction over a nonresident).         Similarly, a

conspiracy to transfer and conceal the transfer of funds or fraudulent

conveyance, in and of itself, does not confer jurisdiction under the long-arm

statute. See Brown v. Nova Info. Sys., Inc., 903 So. 2d 968, 969 (Fla. 5th

DCA 2005).

      In this case, the complaint claims Mr. Hakim-Tawil fraudulently

structured the asset agreement to divest Dr. Hakim-Daccach of money to

which he is entitled by virtue of his ownership interest in Gyptec. In the same

vein, it alleges that the escrow account was created to serve as an

instrumentality for facilitating the fraudulent asset sale, and funds within the

account were unlawfully converted within Florida by members of the

conspiracy. While the jurisdictional defendants persuasively argue that the

creation of the escrow served a legitimate purpose and the later release of

funds was fully authorized, as aptly observed by the trial court, the proper

inquiry below concerned only “whether the tort as alleged occurred in Florida,

and not whether the alleged tort actually occurred.” Walter Lorenz Surgical,

Inc. v. Teague, 721 So. 2d 358, 359 (Fla. 1st DCA 1998); see also Wendt v.




                                      11
Horowitz, 822 So. 2d 1253, 1253 (Fla. 2002). Consequently, the allegations

alone were sufficient to establish that conspiratorial acts occurred in Florida.

      Under Florida law, “each conspirator is liable for and bound by the act

and declaration of each and all of the conspirators done or made in

furtherance of the conspiracy even if not present at the time.” Wilcox v.

Stout, 637 So. 2d 335, 337 (Fla. 2d DCA 1994). It follows that “acts of a

conspirator in furtherance of a conspiracy may be attributed to the other

members of the conspiracy and that personal jurisdiction over a nonresident

coconspirator may be exercised even absent sufficient personal minimum

contacts with the forum if those contacts are supplied by another.” 21 C.J.S.

Courts § 63 (2021).       Accordingly, “the conspiracy theory of personal

jurisdiction is viewed as consistent with the requirements of due process.”

Id.

      In the instant case, Dr. Hakim-Daccach alleged with adequate

specificity that all jurisdictional defendants engaged in a common plan to

defraud him of his holdings. This was sufficient to meet his burden of

establishing an agreement between Mr. Tawil-Hakim and the other

defendants to inflict harm upon him. Because he independently alleged the

commission of overt acts in Florida in furtherance of that agreement, “all of

the [alleged] conspirators are subject to the jurisdiction of Florida through its



                                       12
long-arm statute.” NHB Advisors, Inc. v. Czyzyk, 95 So. 3d 444, 448 (Fla.

4th DCA 2012).

Minimum Contacts

      The second prong of the personal jurisdiction analysis requires us to

determine whether the jurisdictional defendants “purposefully directed” their

activities at a resident of the state “and the litigation results from alleged

injuries that ‘arise out of or relate to’ those activities.” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985) (first quoting Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 774 (1984); and then quoting Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). Our

Supreme Court has previously held that directing a conspiracy and tortious

conduct toward Florida satisfies both specific long-arm jurisdiction and the

due process concerns implicated in a minimum contacts analysis. See §

48.193(1)(a)(2), Fla. Stat.; Machtinger v. Inertial Airline Servs., Inc., 937 So.

2d 730, 736 (Fla. 3d DCA 2006) (“Directing a conspiracy toward Florida

establishes sufficient minimum contacts to satisfy due process.”); Ileyac

Shipping, Ltd. v. Riera-Gomez, 899 So. 2d 1230, 1232 (Fla. 3d DCA 2005)

(quoting Godfrey v. Neumann, 373 So. 2d 920, 922 (Fla. 1979)) (“[B]y

committing a tort in Florida a nonresident defendant establishes ‘minimum

contacts’ with Florida to justify the acquisition of in personam jurisdiction over



                                       13
him . . . .”). adhering to this precedent, we conclude that Dr. Hakim-Daccach

has met his burden in establishing that traditional notions of fair play would

not be offended by the exercise of personal jurisdiction.

                          Forum Non Conveniens

      While the jurisdictional issues dominated the lower court proceedings,

all defendants further urge error in the denial of the forum non conveniens

motions. The balancing of the factors initially adopted in Kinney System, Inc.

v. Continental Insurance Co., 674 So. 2d 86, 90–92 (Fla. 1996) and later

codified in Florida Rule of Civil Procedure 1.061 is a task generally

committed to the sound discretion of the lower tribunal.          Although the

defendants convincingly argue on appeal that the trial court erred in

eschewing Colombia as an adequate alternative forum, the parties

presented conflicting evidence regarding the remaining Kinney factors. See

Kinney, 674 So. 2d 86 (Fla. 1996); Fla. R. Civ. P. 1.016(a). The order under

review reflects that the trial court carefully resolved the conflicts and weighed

all relevant considerations. While reasonable minds may differ as to the

result reached, we decline, as we must, to “substitute [our] judgment for that

of the trial court on questions of fact, likewise of the credibility of the

witnesses as well as the weight to be given to the evidence by the trial court,”




                                       14
Goldfarb v. Robertson, 82 So. 2d 504, 506 (Fla. 1955), as this “is not the

function of the appellate court.” Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976).

      Further, we are mindful that ordinarily, “a forum non conveniens claim

. . . fails to survive the mooting effect of the actual litigation of the suit in the

putative inconvenient forum.” Demenus v. Tinton 35 Inc., 873 F.2d 50, 54

(3d Cir. 1989). That is because “the work that the [forum non conveniens]

doctrine does to avoid inconvenience to the parties and the forum [is] already

. . . undermined [where] a case makes it to final judgment” and transferring

the case to another forum after the trial is “inconvenient, costly, and time

consuming.” Matthew J. Eible, Making Forum Non Conveniens Convenient

Again: Finality and Convenience for Transnational Litigation in U.S. Federal

Courts, 68 Duke L.J. 1193, 1207 (2019). And, here, the Knauf entities have

already proceeded to trial.

      In conclusion, the decision below is well-supported by both fact and

law. Accordingly, we affirm the orders under review.

      Affirmed.




                                         15